COURT OF
APPEALS
                                                   EIGHTH DISTRICT OF
TEXAS
                                                              EL
PASO, TEXAS
 



 
 
AMANDA SAMMONS HENDERSON TORRES,
 
                                   
  Appellant,
 
v.
 
VIRGINIA NAJERA,
 
                                    Appellee.
  
 


 
 '
   
 '
   
 '
   
 '
   
 '
 
'


 
 
                  No. 08-12-00127-CV
 
                         Appeal from
 
65th District Court
 
of El Paso County,
  Texas
 
(TC # 2008CM4977)
 



                                                     MEMORANDUM
OPINION
 
This appeal is before the Court on its own motion for determination
whether it should be dismissed for want of prosecution.  Finding that Appellant failed to pay the case
filing fee, we dismiss the appeal for want of prosecution.
Appellant filed her notice of appeal on April 11, 2012.  She did not pay the filing fee as required by
Tex.R.App.P. 5, nor did she
establish her indigence in accordance with Tex.R.App.P.
20.1.  On April 13, 2012 and May 9, 2012,
the Clerk of the Court notified Appellant she had not paid the filing fee and
advised that failure to pay the filing fee within twenty days would result in
dismissal of the appeal pursuant to Tex.R.App.P.
42.3(b) and (c).  Appellant has not paid
the filing fee or otherwise responded to the Clerk’s inquiries.  We therefore dismiss the appeal.
 
July 31, 2012                                       ________________________________________________
ANN CRAWFORD
McCLURE, Chief Justice
 
Before McClure, C.J., Rivera, and Antcliff, JJ.